                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEVON K. BATES,

       Petitioner,             Case No. 2:18-CV-10858
v.                             HONORABLE DENISE PAGE HOOD
                               CHIEF UNITED STATES DISTRICT JUDGE

SHERMAN CAMPBELL,

     Respondent.
_________________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
      HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE OF
     APPEALABILITY, AND GRANTING LEAVE TO APPEAL IN FORMA
                           PAUPERIS

       Devon K. Bates, (“Petitioner”), confined at the Gus Harrison

Correctional Facility in Adrian, Michigan, filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, in which he challenges his

conviction and sentence for second-degree murder, M.C.L.A. § 750.317.

       Respondent filed an answer to the petition alleging that the claims

are meritless. For the reasons that follow, the petition for a writ of habeas

corpus is DENIED.

                                I. Background

       Petitioner was convicted of a homicide which occurred on March 5,


                                        1
2015. Valerie Bates, petitioner’s mother, testified that her son and the

decedent, Nina Langston, came to her home on March 4th, spoke with her

for approximately 35 minutes, watched television together until 10:30 p.m.,

and then went up to petitioner’s bedroom. At 1:00 a.m., on the morning of

March 5th, petitioner and Nina woke Valerie and told her that they were

going to a store. When petitioner returned home at 1:30 that morning, the

door was locked, so he knocked on the backdoor to wake Valerie. Valerie

opened the door. When petitioner entered, she noticed that he was

covered in blood, had deep claw marks on his face, was holding Nina’s

purse, while going through it with one hand looking for a “money card.”

Petitioner also had a black handled paring knife that he carried in his

pocket for protection. When he pulled it out to show Valerie, she saw that

the knife was covered in blood and “it was bent over.” Valerie recognized

Nina’s purse and asked where was Nina. Petitioner told Valerie that he

“stabbed her to death, she set [him] up.” Valerie then went to her room and

called 911. (P.E. 6/3/2015, pp. 15-21, T. 2/3/2016, pp. 115-126, 130).

      The jury found petitioner not guilty of first-degree murder and armed

robbery, but convicted him of second-degree murder. He was sentenced

as a fourth-felony habitual offender, Mich. Comp. Laws § 769.12, and is


                                      2
currently serving a sentence of 60 – 90 years.

     Petitioner’s conviction was affirmed on appeal. People v. Bates, No.

332356, 2017 WL 3614209 (Mich. Ct. App. Aug. 22, 2017), lv. den, 501

Mich. 978, 906 N.W.2d 781 (2018).

     Petitioner seeks a writ of habeas corpus on the following ground:

     Defendant[‘s] trial counsel was ineffective for failing to file
     appropriate pretrial motions and preserve three issues and
     request remand to the trial court for a criminal responsibility
     evaluation.

           A. Trial counsel did not file motions and assert his
           client’s right to a speedy trial.

           B. Defendant’s attorney requested a forensic
           examination for competency purposes, but did not
           appeal when the Court found Mr. Bates competent
           to stand trial before the preliminary examination.

           C. Counsel did not ask for and (sic) independent
           forensic examination, and counsel did not ask for a
           separate forensic examination to determine whether
           or not Mr. Bates could be held criminally
           responsible for this crime.

                           II. Standard of Review

     28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective

Death Penalty Act of 1996 (AEDPA), imposes the following standard of

review for habeas cases:

     An application for a writ of habeas corpus on behalf of a person

                                      3
     in custody pursuant to the judgment of a State court shall not
     be granted with respect to any claim that was adjudicated on
     the merits in State court proceedings unless the adjudication of
     the claim–

                   (1) resulted in a decision that was contrary to,
                   or involved an unreasonable application of,
                   clearly established Federal law, as determined by
                   the Supreme Court of the United States; or

                   (2) resulted in a decision that was based on an
                   unreasonable determination of the facts in light of
                   the evidence presented in the State court
                   proceeding.

      A decision of a state court is “contrary to” clearly established federal

law if the state court arrives at a conclusion opposite to that reached by

the Supreme Court on a question of law or if the state court decides a

case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

An “unreasonable application” occurs when “a state court decision

unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 410-11.

      The Supreme Court has explained that “[A] federal court’s collateral

                                      4
review of a state-court decision must be consistent with the respect due

state courts in our federal system.” Miller-El v. Cockrell, 537 U.S. 322, 340

(2003). The “AEDPA thus imposes a ‘highly deferential standard for

evaluating state-court rulings,’and ‘demands that state-court decisions be

given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773

(2010)(quoting Lindh v. Murphy, 521 U.S. 320, 333, n. 7 (1997); Woodford

v. Viscotti, 537 U.S. 19, 24 (2002)(per curiam)). “[A] state court’s

determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state

court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)(citing

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

has emphasized “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable.” Id. at 102 (citing

Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). Furthermore, pursuant to §

2254(d), “a habeas court must determine what arguments or theories

supported or...could have supported, the state court’s decision; and then it

must ask whether it is possible fairminded jurists could disagree that those

arguments or theories are inconsistent with the holding in a prior decision”

of the Supreme Court. Id. Habeas relief is not appropriate unless each


                                      5
ground which supported the state court’s decision is examined and found

to be unreasonable under the AEDPA. See Wetzel v. Lambert, 132 S. Ct.

1195, 1199 (2012).

      “[I]f this standard is difficult to meet, that is because it was meant to

be.” Harrington, 562 U.S. at 102. Although 28 U.S.C. § 2254(d), as

amended by the AEDPA, does not completely bar federal courts from

relitigating claims that have previously been rejected in the state courts, it

preserves the authority for a federal court to grant habeas relief only “in

cases where there is no possibility fairminded jurists could disagree that

the state court’s decision conflicts with” the Supreme Court’s precedents.

Id. Indeed, “Section 2254(d) reflects the view that habeas corpus is a

‘guard against extreme malfunctions in the state criminal justice systems,’

not a substitute for ordinary error correction through appeal.” Id. at 102-03

(citing Jackson v. Virginia, 443 U.S. 307, 332, n. 5 (1979))(Stevens, J.,

concurring in judgment)). A “readiness to attribute error [to a state court]

is inconsistent with the presumption that state courts know and follow the

law.” Woodford, 537 U.S. at 24. In order to obtain habeas relief in federal

court, a state prisoner is required to show that the state court’s rejection of

his claim “was so lacking in justification that there was an error well


                                       6
understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington, 562 U.S. at 103. Finally, in

reviewing petitioner’s claims, this Court must remember that under the

federal constitution, petitioner was “entitled to a fair trial but not a perfect

one.” Lutwak v. United States, 344 U.S. 604, 619 (1953). A habeas

petitioner should be denied relief as long as it is within the “realm of

possibility” that fairminded jurists could find the state court decision to be

reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).

                                 III. Discussion

      Petitioner alleges that his trial counsel was ineffective by failing to

file a motion asserting his client’s right to a speedy trial, by failing to

appeal the trial court’s finding that petitioner was competent to stand trial

following a forensic examination for competency purposes, and for failing

to ask for an independent forensic examination to determine whether

petitioner could be held criminally responsible for the charged offense.

      A defendant is required to satisfy a two prong test to establish the

denial of the effective assistance of counsel. First, the defendant must

show that counsel’s performance was so deficient that the attorney was

not functioning as the “counsel” guaranteed by the Sixth Amendment.


                                        7
Strickland v. Washington, 466 U.S. 668, 687 (1984). The defendant must

overcome a strong presumption that counsel’s behavior was within the

wide range of reasonable professional assistance. Id. Stated differently,

the defendant must overcome the presumption that, under the

circumstances, the challenged action might be sound trial strategy.

Strickland, 466 U.S. at 689. Second, the defendant must show that such

performance prejudiced his defense. Id. To demonstrate prejudice, the

defendant must establish that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would

have been different.” Strickland, 466 U.S. at 694. Strickland places the

burden on the defendant who raises a claim of ineffective assistance of

counsel, and not the state, to show a reasonable probability that the result

of the proceeding would have been different, but for counsel’s allegedly

deficient performance. See Wong v. Belmontes, 558 U.S. 15, 27 (2009).

     On habeas review, “the question ‘is not whether a federal court

believes the state court’s determination’ under the Strickland standard

‘was incorrect but whether that determination was unreasonable-a

substantially higher threshold.’” Knowles v. Mirzayance, 556 U.S. 111, 123

(2009)(quoting Schriro v. Landrigan, 550 U.S. 465, 473 (2007)). “The


                                     8
pivotal question is whether the state court’s application of the Strickland

standard was unreasonable. This is different from asking whether defense

counsel’s performance fell below Strickland’s standard.” Harrington v.

Richter, 562 U.S. at 101. Indeed, “because the Strickland standard is a

general standard, a state court has even more latitude to reasonably

determine that a defendant has not satisfied that standard.” Knowles, 556

U.S. at 123 (citing Yarborough v. Alvarado, 541 U.S. at 664). Pursuant to

the § 2254(d)(1) standard, a “doubly deferential judicial review” applies to

a Strickland claim brought by a habeas petitioner. Id. This means that on

habeas review of a state court conviction, “[A] state court must be granted

a deference and latitude that are not in operation when the case involves

review under the Strickland standard itself.” Harrington, 562 U.S. at 101.

“Surmounting Strickland’s high bar is never an easy task.” Id. at 105

(quoting Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

      Petitioner alleges that trial counsel was ineffective for failing to file a

motion asserting his client’s right to a speedy trial.

      The Sixth Amendment guarantees a criminal defendant the right to a

speedy trial. U.S. Const. Amend. VI. To determine whether a speedy trial

violation has occurred, the court must consider the following four factors:


                                       9
(1) the length of the delay, (2) the reason for the delay, (3) the defendant’s

assertion of his speedy trial right, and (4) the prejudice to the defendant.

Barker v. Wingo, 407 U.S. 514, 530 (1972). No single factor is

determinative, rather a court must weigh them and engage in a “difficult

and sensitive balancing process” to determine whether a constitutional

violation has occurred. 407 U.S. at 533. The right to a speedy trial “is

‘amorphous,’ ‘slippery,’ and ‘necessarily relative.’” Vermont v. Brillon, 556

U.S. 81, 89 (2009)(quoting Barker, 407 U.S., at 522)(quoting Beavers v.

Haubert, 198 U.S. 77, 87 (1905)).

      The length of delay is a “triggering factor” because “until there is

some delay which is presumptively prejudicial, there is no necessity for

inquiry into the other factors that go into the balance.” Barker, 407 U.S. at

530. Therefore, to trigger a speedy trial analysis, the accused must allege

that the interval between the accusation and the trial has crossed the

threshold dividing ordinary from presumptively prejudicial delay. Doggett v.

United States, 505 U.S. 647, 651-52 (1992). Courts have generally found

postaccusation delays that approach one year to be “presumptively

prejudicial”. Id. 505 U.S. at 652, n. 1; United States v. Brown, 90 F. Supp.

2d 841, 846 (E.D. Mich. 2000).


                                     10
      A ten month delay between arrest and trial is not presumptively

prejudicial. See United States v. Gerald, 5 F.3d 563, 566 (D.C. Cir.1993);

see also Norris v. Schotten, 146 F.3d 314, 328 (6th Cir. 1998)(prejudice

could not be presumed for purposes of habeas petitioner’s speedy trial

claim where the delay was less than one year). Moreover, two months of

the delay of petitioner’s trial was because he was being evaluated for

competency. Any delays caused by the filing of a motion by the defense

requesting a delay are attributable to the defense, for purposes of a

speedy trial analysis. See Norris, 146 F.3d at 327; see also United States

v. Davis, 365 F.2d 251, 255 (6th Cir. 1966)(a defendant cannot complain

of denial of constitutional right to speedy trial because of his confinement

in federal mental institution for purpose of determining his competency to

stand trial).

      The Michigan Court of Appeals found that the delay from arrest to

petitioner’s trial consisted of a 10 month delay, with 2 of the months

attributed to petitioner’s request for the competency evaluation. The Court

further found that petitioner failed to offer proof of how his mental health

was harmed by the 10 month delay, and that prejudice could not be

assumed because the trial occurred within 18 months from the time of his


                                     11
arrest. Bates, 2017 WL 3614209, at *2. Petitioner was not denied his right

to a speedy trial.

      Because petitioner was not denied his right to a speedy trial, trial

counsel was not ineffective for failing to move for dismissal of the charges

on speedy trial grounds. Defense counsel cannot be said to be ineffective

for failing to bring a speedy trial motion that is meritless, see Shanks v.

Wolfenbarger, 387 F. Supp. 2d 740, 750 (E.D. Mich. 2005). Petitioner is

not entitled to habeas relief on his ineffective assistance of counsel claim

pertaining to his right to a speedy trial.

      Petitioner further argues that he should have been brought to stand

trial within 180 days.

      The Michigan statutory provision, Mich. Comp. Laws § 780.131,

requires prisoners (but not parolees) to stand trial within 180 days. People

v. Sanders, 130 Mich. App. 246, 251, 343 N.W.2d 513, 516 (1983)(“We

find that in the parole context the 180-day rule applies only where a

person is assigned to a state correctional facility on preparole status.”).

Petitioner was not a prisoner at the time he was arrested and therefore not

subject to that statute. Furthermore, the 180-day rule is a state law

guarantee separate from the constitutional right of a speedy trial. See


                                       12
People v. Rivera, 301 Mich. App. 188, 193, 835 N.W.2d 464, 467

(2013)(“Aside from the 180–day rule,” the right to a speedy trial is

guaranteed by “[T]he United States and Michigan Constitutions, [] without

reference to a fixed number of days.” Id. at 467.). Petitioner had no

constitutional right to be brought to stand trial within 180 days of his arrest.

As a result, petitioner’s claim that trial counsel was ineffective by failing to

move for dismissal based upon this right to a speedy trial and due to a

violation of the 180 day rule is without merit. Shanks v. Wolfenbarger, 387

F. Supp. 2d at 750.

      Petitioner alleges that trial counsel was ineffective by failing to

request a second competency hearing.

      The Supreme Court has repeatedly held that “the criminal trial of an

incompetent defendant violates due process.” Cooper v. Oklahoma, 517

U.S. 348, 354 (1996)(citing Medina v. California, 505 U.S. 437, 453

(1992); Drope v. Missouri, 420 U.S. 162, 171-172 (1975); Pate v.

Robinson, 383 U.S. 375, 378(1966)). A defendant may not be put to trial

unless he has a sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding and a rational as well as a

factual understanding of the proceedings against him. Id. “An attorney has


                                      13
a professional duty to question a defendant’s competency to stand trial if

they have a good faith doubt as to the defendant’s competence.” Watkins

v. Haas, 143 F. Supp. 3d 632, 641 (E.D. Mich. 2015); rev’d on other grds

sub nom Watkins v. Deangelo-Kipp, 854 F.3d 846 (6th Cir. 2017)(citing

United States v. Jackson, 179 F. App’x 921, 933 (6th Cir.

2006)(unpublished)). Moreover, “A criminal defense lawyer has a

continuing duty to request a competency evaluation of a criminal

defendant if he becomes became aware of facts that raise a doubt as to

the competency of a defendant during any stage of the criminal

proceedings.” Id. (citing Williamson v. Ward, 110 F.3d 1508, 1517-18 (10th

Cir. 1997)).

      In the present case, petitioner’s attorney requested a competency

evaluation. After a three (3) hour examination and multiple psychological

tests, the forensic examiner determined that petitioner was competent to

stand trial. The evaluation examined petitioner physical and mental health

extensively, including mental deficits related to a gunshot wound to the

head. Records were also requested from the Genesee County Jail,

Dorothea Carlis, M.D., Nael Taraji, M.D. and Consumer Services, Inc.

Although not received by the time of the examination, the examiner


                                    14
determined that the reports were not critical to forming an opinion about

competency. Furthermore, in the report, petitioner denied alcohol and

substance abuse. There is nothing in the trial record to show that

petitioner would have benefitted from a second evaluation. In fact, the

report extensively delineated the issues that petitioner sought to utilize in

his defense. Counsel could reasonably have believed that a secondary

evaluation may not have assisted, or perhaps could have undermined,

petitioner’s defense. Under the circumstances, counsel was not

ineffective for failing to request an additional competency evaluation or for

stipulating to the competency report. Compare Watkins v. Haas, 143 F.

Supp. 3d at 643.

      Petitioner alleges that trial counsel was ineffective by failing to raise

an insanity defense.

      Petitioner is not entitled to habeas relief on this claim for several

reasons.

      First, petitioner’s claim is without merit because he failed to present

any evidence, either to the state courts, or to this Court, that he was

legally insane at the time of the crime. See e.g. Sneed v. Johnson, 600

F.3d 607, 611 (6th Cir. 2010). More specifically, in light of the fact that


                                      15
petitioner has failed to show that he has an expert who would testify that

he was legally insane at the time of the offenses, counsel’s failure to raise

an insanity defense was not prejudicial to petitioner. See Abdur’Rahman v.

Bell, 226 F.3d 696, 715 (6thCir. 2000).

      Finally, as one court has noted: “[t]here is considerable empirical

evidence that insanity pleas in and of themselves are not received

favorably by jurors.” Weekley v. Jones, 76 F.3d 1459, 1463 (8th Cir.

1996)(citing C. Boehnert, Characteristics of Successful and Unsuccessful

Insanity Pleas, 13 Law and Human Behavior 31, 34, 36-37 (1989)). Since

insanity or mental defenses are rarely successful, it would not have been

unreasonable for counsel, at least under the facts of this case, to forego

such a defense for a stronger defense theory. See e.g. Silva v. Woodford,

279 F.3d 825, 851 (9th Cir. 2002); see also Sneed, 600 F.3d at 611

(counsel not ineffective in failing to present insanity defense where

“public’s widespread skepticism of the insanity defense at the time of

Sneed’s trial in 1986 (circa the John Hinkley trial), indicate that this was

not an attractive defense”). Trial Counsel was not ineffective by failing to

raise an insanity defense. Because petitioner’s claims are meritless,

petitioner is not entitled to habeas relief on his ineffective assistance of


                                      16
counsel claims.

                               IV. Conclusion

      For the reasons discussed, the petition for a writ of habeas corpus is

denied.

      In order to obtain a certificate of appealability, a prisoner must make

a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show

that reasonable jurists could debate whether, or agree that, the petition

should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district court

rejects a habeas petitioner’s constitutional claims on the merits, the

petitioner must demonstrate that reasonable jurists would find the district

court’s assessment of the constitutional claims to be debatable or wrong.

Id. at 484. “The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

      This Court denies a certificate of appealability because reasonable

jurists would not find this Court’s assessment of the claims to be debatable


                                     17
or wrong. See Slack v. McDaniel, 529 U.S. at 484. Petitioner may,

however, proceed in forma pauperis on appeal because an appeal could

be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                V. ORDER

     Based upon the foregoing, IT IS ORDERED that the petition for a

writ of habeas corpus is DENIED WITH PREJUDICE.

     IT IS FURTHER ORDERED That a certificate of appealability is

DENIED.

     IT IS FURTHER ORDERED that the petitioner will be GRANTED

leave to appeal in forma pauperis.

                             s/Denise Page Hood
                             HON. DENISE PAGE HOOD
Dated: February 12, 2019     CHIEF UNITED STATES DISTRICT JUDGE




                                     18
